Examiner’s Comments
1.	This office action is in response to the RCE filed on 1/10/2022.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/10/2022 was filed after the mailing date of the Notice of Allowance on 10/20/2021.  
The submission is in compliance with the provisions of 37 CFR 1.97. However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument, wherein said actuation system comprises: a closure assembly configured to selectively move through a proximal axial distance in response to the input motion and through a distal axial distance in response to the input motion, wherein the proximal axial distance is different than the distal axial distance; and a stroke reduction assembly operably interfacing with said closure assembly, wherein said stroke reduction assembly is movable between an unactuated configuration and an actuated configuration, and wherein, in the actuated configuration, said stroke reduction assembly is configured to move said closure assembly through the distal axial distance to transition the end effector to the closed position. 
With respect to claims 29 and 35, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument, an actuation system configured to effect the closing motion, wherein said actuation system comprises a closure member and a stroke reduction assembly, wherein said stroke reduction assembly comprises: a first pivot coupled to said closure member; a second pivot; and a linkage intermediate said first pivot and said second pivot; wherein, in response to an input stroke distance, said stroke 
The prior art of record (US 8196796) shows closure assembly, a stroke reduction but does not disclose in combination features of the present invention.
A skilled artisan would have to include knowledge gleaned only from the applicant’s disclosure to combine or modify the teachings of the prior art of record to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/
Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

1/13/2022